DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of claim 50, and newly added dependents thereof, in the reply filed on 07/28/2022 is acknowledged.  The traversal is on the ground(s) that the claims relate to a single general inventive concept.  This is not found persuasive because claim 30 is a product-by-process claim where the process of making the product does not hold patentable or unifying weight while claim 50 is drawn to a method of making. As the product can be made by other methods, the inventions are distinct. Furthermore, the apparatus of claim 30 comprises a label box which in turn comprises other parts while it is unclear whether claim 50 actually requires a label box be formed as “additive manufacturing process…results in manufacture of said guiding-and-holding-body” rather than the label box.
The requirement is still deemed proper and is therefore made FINAL.
Claims 30 and 51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/28/2022.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50 and 52-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claim 50:
Claim 50 recites the limitation “a method for use is manufacturing a label box” in line 1 and “carrying out an additive manufacturing process that results in manufacture of said guiding-and-holding body.” It is unclear whether the method is intended to claim the construction of the label box or just the guiding-and-holding body. For the purposes of instant Office Action, it is interpreted as requiring the construction of the label box as this interpretation is necessary to apply patentable weight to at least one of the dependent claims.
Claim 50 recites the limitations “model of said contour” in line 3 and “to conform to said contour” in lines 8-9. However, each of the dispensing region and storage region have a contour. It is unclear which contour “said contour” is referring to.
Claims 52-70 are rejected as depending from an indefinite claim.

In reference to claim 60:
Claim 60 recites the limitation “said receiver” at the end of the claim. It is unclear what this is intended to mean as there is no description which follows.

In reference to claim 63:
Claim 63 recites the limitation “[claim 42]” at the end of the claim. This appears to be a typographical error, but renders the claim indefinite as it refers to an indefinite claim.
Claim 63 also lacks a period at the end.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 54 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 54 recites the limitation “wherein carrying out said additive manufacturing process comprises using additive manufacturing to manufacture said guide section so as to be adjustable to conform to said labels' contour.” However, parent claim 50 also recites “wherein said guide space comprises a guide section that is adjustable to conform to said contour.”
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 50, 52-57, 60-62, 64-66, 69, and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maschinenbau (EP0449149A2) in view of Jagenberg (DE1962943A1) and Reiher (Product Optimization with and for Additive Manufacturing).

In reference to claim 50 and 52:
Maschinenbau discloses a label box comprising a dispensing region and a storage region for holding a stack of individual labels (abstract, Figs. 1-3), each of which has a contour, having a guiding-and-holding body that forms a guide space for receiving and guiding of said stack and for dispensing said labels (para 0005-0006; Fig. 1) and a securing region for at least partially securing said label box to a holding device (Fig. 3).
Maschinenbau does not disclose wherein said guide space comprises a guide section that is adjustable to conform to said contour. However, this is taught by Jagenberg. Jagenberg teaches a label box for storing and dispensing labels (ln 13-18). Jagenberg further teaches wherein the guide section is adjustable to conform to a contour of the labels (ln 30-38). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the label box of Maschinenbau with the adjustable guide section of Jagenberg in order to obtain a label box which is adaptable to differently sized labels. 
Modified Maschinenbau does not disclose  and preparing a two-dimensional model of the label box, based on the model generating control data set for a control routine for a printer, and actuating the printer based on the control routine to manufacture said guiding-and-holding body (claim 50) or wherein carrying out said additive manufacturing process that results in manufacture of said guiding-and-holding body comprises forming said guiding-and-holding body as a single monolithic part (claim 52). However, this would have been obvious in view of Reiher. Reiher teaches that using additive manufacturing to manufacture monolithic parts allows for construction of parts which do not require time consuming alignment procedures and reduces weight (pg 2240 last three paragraphs). Reiher further teaches that additive manufacturing requires creating a digital model and producing the digital model in physical form on a printer (pg 2245 para 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the label box of Maschinenbau using additive manufacturing to produce a monolithic label box in order to reduce time consuming alignment procedures.

In reference to claim 53:
In addition to the discussion of claim 50, above, Maschinenbau further teaches wherein carrying out said additive manufacturing process comprises manufacturing said guide section so as to cause said guide section to engage said labels' contour while guiding said label (Maschinenbau Fig. 3).

In reference to claim 54:
In addition to the discussion of claim 50, above, Modified Maschinenbau further teaches wherein carrying out said additive manufacturing process comprises using additive manufacturing to manufacture said guide section so as to be adjustable to conform to said labels' contour (Maschinenbau Fig. 3).

In reference to claim 55:
In addition to the discussion of claim 50, above, Modified Maschinenbau further teaches wherein carrying out said additive manufacturing process comprises using additive manufacturing to manufacture said guide section as a single monolithic part using said additive manufacturing process (Reiher pg 2240 third and fourth full paragraphs, see rejection of claim 50).

In reference to claim 56:
In addition to the discussion of claim 50, above, Modified Maschinenbau further teaches wherein carrying out said additive manufacturing process comprises using additive manufacturing to manufacture a guide at said guide section (Maschinenbau Fig. 3 numerals 106).  

In reference to claim 57:
In addition to the discussion of claim 50, above, Modified Maschinenbau further teaches wherein carrying out said additive manufacturing process comprises using additive manufacturing to manufacture a guide at said guide section, wherein said guiding-and-holding body and said guide are parts of a single monolithic structure (Maschinenbau Fig. 3 numerals 106; making a monolithic part Reiher pg 2240 third and fourth full paragraphs).

In reference to claim 60:
In addition to the discussion of claim 50, above, Modified Maschinenbau further teaches wherein carrying out said additive manufacturing process comprises further comprising manufacturing a set screw at a loose end of a guide that has a fixed end that is fixed to said guiding-and-holding body, wherein said set screw adjusts a distance between said guide and said labels' contour (Jagenberg Fig. 2 numeral 12).

In reference to claim 61:
In addition to the discussion of claim 50, above, Modified Maschinenbau further teaches wherein carrying out said additive manufacturing process comprises using additive manufacturing to manufacture a receiver for receiving a guide in said guiding-and-holding body (Maschinenbau Fig. 3), said receiver.

In reference to claim 62:
In addition to the discussion of claim 50, above, Jagenberg further teaches that the use of different material to achieve different material properties for specific areas allows for optimal fulfilment of the parts requirements (pg 2239 para 1-pg2240 ln 6). As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use a first material to manufacture said guiding-and-holding body and use a second material to manufacture a guide that is integral with said guiding-and-holding body in order to obtain a method that accommodates specific parts requirements.

In reference to claim 64:
In addition to the discussion of claim 50, above, Modified Maschinenbau further teaches wherein carrying out said additive manufacturing process comprises manufacturing said guide section such that said guide section tapers from said storage region along a longitudinal axis thereof and manufacturing retaining fingers that are integral with said guiding-and-holding body on a free face that is opposite said storage region (Maschinenbau Fig. 3 numerals 106 and 106a).

In reference to claim 65:
In addition to the discussion of claim 50 above, Modified Maschinenbau further teaches wherein carrying out said additive manufacturing process comprises forming openings on said guiding-and-holding body and forming a rod-shaped structure that comprises said guiding-and-holding body (Maschinenbau Fig. 3 numeral 106).

In reference to claim 66:
In addition to the discussion of claim 50, above, Modified Maschinenbau does not teach wherein carrying out said additive manufacturing process comprises forming said securing region for at least partially securing said label box to said holding device such that said securing region is disposed at an underside of said guiding- and-holding body. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. placing the second stack holder on a vertical side or horizontal side, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). See MPEP 2143.
As discussed in reference to claim 50, above, Reiher specifically discusses the benefits of forming a monolithic structure via additive manufacturing. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the securing region and the guiding-and-holding body such that said securing region and said guiding-and-holding body are produced as a single piece using said additive manufacturing process in order to avoid time consuming alignment procedures and reduce weight (Reiher pg 2240 last 3 paragraphs). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the label box of Maschinenbau using additive manufacturing to produce a monolithic label box in order to reduce time consuming alignment procedures.

In reference to claim 69:
In addition to the discussion of claim 50, above, Modified Maschinenbau does not explicitly teach wherein carrying out said additive manufacturing process further comprises forming a shim on an underside of said guiding-and-holding body between said securing region and said guiding-and-holding body, said shim having a thickness that is set by said additive manufacturing process. However, during prosecution the pending claims must be given their broadest reasonable interpretation consistent with the specification (MPEP 2111). Applicant states that “the shim 49 and the guiding-and-holding body 41 form a monolithic structure that is manufactured using an additive manufacturing process” (para 0082 of Applicant’s as published Specification). As the broadest reasonable interpretation of “a shim” includes a structure positioned between the guiding-and-holding body and the securing region which has a monolithic structure with the guiding-and-holding body and the securing region. As Maschinenbau teaches a guiding-and-holding body and a securing region (see claim 50, above), and Reiher teaches the benefits of a monolithic structure, Modified Maschinenbau teaches the structure which is claimed.

In reference to claim 70:
In addition to the discussion of claim 50, above, Maschinenbau further discloses wherein carrying out said additive manufacturing process comprises forming a label trough in said storage region (Fig. 1).

Claim(s) 58 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maschinenbau, Jagenberg, and Reiher as applied to claim 50, above, and further in view of Gerstberger (DE19811542A1).

In reference to claim 58:
In addition to the discussion of claim 50, above, Modified Maschinenbau does not teach wherein carrying out said additive manufacturing process comprises using additive manufacturing to manufacture an elastically-deformable guide. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Gerstberger teaches a label box comprising elastically-deformable guides (ln 294-296; Fig. 5). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Modified Maschinenbau with the elastically deformable guides of Gerstberger because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the labels are held by material known as capable of the intended use.

In reference to claim 59:
In addition to the discussion of claim 50, above, wherein carrying out said additive manufacturing process comprises using additive manufacturing to manufacture a guide having a first end and a second end that is opposite said first end, wherein said first end is connected to said guiding- and-holding body, and wherein said second end remains loose.  
Modified Maschinenbau does not teach wherein said first end is configured to move elastically. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Gerstberger teaches a label box comprising elastically-deformable guides (ln 294-296; Fig. 5). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Modified Maschinenbau with the elastically deformable guides of Gerstberger because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the labels are held by material known as capable of the intended use.

Claim(s) 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maschinenbau, Jagenberg, and Reiher as applied to claim 50, above, and further in view of Klammer (US20180319086).
In addition to the discussion of claim 50, above, Modified Maschinenbau does not teach wherein carrying out said additive manufacturing process comprises using said additive manufacturing process to manufacture a guide at said guide section and a wear layer on said guide, said wear layer having a color that differs from that of said guide, thereby providing an observable indicator of wear on said guide. However, this is taught by Klammer. Klammer teaches a method of additive manufacturing (abstract). Klammer further teaches that as a mechanical component is used, the wear on the surface can cause portions of the surface to erode or deform (para 0001). Klammer also teaches placing determining positions to place colored wear indicators in order to determine when a part should be replaced (paras 0022, 0029). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Modified Maschinenbau with the wear indicators of Klammer in order to obtain a method which produces mechanical parts, e.g. the guide, that indicate when replacement is necessary.

Claim(s) 67 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maschinenbau, Jagenberg, and Reiher as applied to claim 50, above, and further in view of Carter (US3043588).

In reference to claim 67:
In addition to the discussion of claim 50, above, Modified Maschinenbau does not teach wherein carrying out said additive manufacturing process manufacturing, at an upper side of said guiding-and-holding body, a receiving region for securing a further label box to said guiding-and-holding body. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Carter teaches a magazine for holding labels (col 1 ln 10-17; Fig. 1). Carter further teaches the use of multiple, parallel stacks of labels each having its own guiding and holding body (Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Modified Maschinenbau with the dual label stack mechanism of Carter because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the produced product is capable of dispensing from two separate label stacks simultaneously. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. placing the second stack holder on a vertical side or horizontal side, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). See MPEP 2143.
As discussed above, Modified Maschinenbau further teaches the benefits of integral (monolithic) structures, e.g. wherein said guiding-and- holding body and said receiving region are integral with each other, including a reduced time consuming alignment procedures.

In reference to claim 68:
In addition to the discussion of claim 50, above, Modified Maschinenbau does not teach wherein said stack of individual labels is a first stack of individual labels and wherein carrying out said additive manufacturing process comprises manufacturing a double-decker body that receives and laterally guides labels from said first stack of individual labels and labels from a second stack of individual labels that is arranged above said first stack, and wherein said guiding-and-holding body dispenses individual labels from both said first stack of individual labels and said second stack of individual labels. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Carter teaches a magazine for holding labels (col 1 ln 10-17; Fig. 1). Carter further teaches the use of multiple, parallel stacks of labels each having its own guiding and holding body (Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Modified Maschinenbau with the dual label stack mechanism of Carter because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the produced product is capable of dispensing from two separate label stacks simultaneously. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. placing the second stack holder on a vertical side or horizontal side, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). See MPEP 2143.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742